Citation Nr: 0208770	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  00-22 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of education assistance benefits under 
Chapter 30, Title 38, United States Code (Montgomery G.I. 
Bill Benefits) for the period from November 8, 1998, to 
January 31, 1999.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from October 
1993 to October 1997.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a May 2000 decision by the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 2001, the Board remanded this 
matter to the RO for consideration of a change in the 
applicable regulation.  This matter has now been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  In April 2000, an enrollment certification was received 
by the RO showing that the veteran had been enrolled in a 
Beechcraft 1900 type flight training program during the 
period from November 8, 1998 to January 31, 1999.

2.  The veteran's VA Form 22-1995, Request for Change of 
Program or Place of Training, for Beechcraft 1900 type rating 
flight training program was received by the RO on April 12, 
2000.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 30, Title 38, United States Code 
(Montgomery G.I. Bill Benefits) for the period from November 
8, 1998 to January 31, 1999, have not been met.  38 C.F.R. 
§ 21.7131 (1998); 38 C.F.R. § 21.7131 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  Furthermore, the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to education assistance 
benefits.  The discussions in the rating decision, statement 
of the case, Board remand, and supplemental statement of the 
case have informed the veteran of applicable laws and 
regulations as well as the information and evidence necessary 
to warrant entitlement to the benefit sought. The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA.  As discussed above, VA has made all reasonable efforts 
to assist the veteran in the development of the claim and has 
notified him of the information and evidence necessary to 
substantiate the claim.  Consequently, the case need not be 
referred to the veteran for further argument as the Board's 
consideration of the new law in the first instance does not 
prejudice the veteran.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

A review of the record reflects that the material facts in 
this case are not in dispute.  The veteran's original 
application for educational benefits was received in October 
1996.  A June 1997 letter from the RO informed the veteran 
that he had been awarded educational benefits under the 
Montgomery G. I. Bill based on his enrollment in a flight 
training course for the period from December 13, 1996, to 
March 17, 1997.  In a subsequent letter, the veteran was 
notified of his award of educational assistance benefits 
under the Montgomery G. I. Bill for a B-737 Type Rating 
Course at the Aeroservice Aviation Center during the period 
from January 5, 1998, to January 31, 1998.  

In April 2000, the RO received from the veteran a VA Form 22-
1995, Request for Change of Program or Place of Training.  
The form was signed by the veteran and dated March 28, 2000.  
At that same time, the RO also received Monthly Certification 
of Flight Training in the Beechcraft 1900 type rating program 
for the periods from November 8, 1998, to November 30, 1998, 
December 1, 1998, to December 31, 1998, and January 1, 1999, 
to January 31, 1999.  A VA Form 22-1999, Enrollment 
Certification, was also received in April 2000 from Kemper 
Aviation Training, Inc. for a Beechcraft 1900 type rating 
flight-training program which began November 8, 1998.  This 
form was dated March 28, 2000.  The aforementioned documents 
were apparently received by the RO on April 12, 2000.  

In a May 2000 letter to the veteran, the RO denied 
entitlement to educational assistance benefits under the 
Montgomery G. I. Bill for the period from November 8, 1998, 
to January 31, 1999, on the basis that the information was 
received over one year after the beginning date of the term 
and that the applicable regulation prohibited payment of 
benefits prior to one year from the date VA received the 
enrollment certification.  This determination by the RO was 
based on the provisions of 38 C.F.R. § 21.7131 in effect 
prior to June 3, 1999.  

The criteria for the assignment of effective dates for 
educational assistance benefits were amended during the 
pendency of the veteran's appeal, effective June 3, 1999.  
See 64 Fed. Reg. 23769-23773 (1999).  The new, liberalizing 
amendments established a standard for determining what 
constitutes a formal claim, an informal claim, and an 
abandoned claim that could be applied uniformly to the 
educational assistance programs that the VA administers.  In 
addition, the amendment established less restrictive 
effective dates for an award of educational assistance; 
established uniform time limits for acting to complete 
claims; and stated the VA responsibilities when a claim is 
filed.  Prior to the regulatory change, the commencing date 
of an award of educational assistance was the latest of the 
following dates:  (1) the date certified by the educational 
institution; (2) one year before the VA receives the 
veteran's application or an enrollment certification, 
whichever is later; (3) the effective date of the approval of 
the course, or one year before the date the VA receives the 
approval notice, whichever is later; or (4) the date of the 
reopened application.  

Under the regulations as amended, provisions were eliminated 
establishing the commencing date of an award as the later of 
one year before the date of receipt of claim or one year 
before the date of receipt of an enrollment certificate from 
the educational institution attended.  In the proposed rule-
making, it was noted that delay in receipt of certifications 
were typically the fault of educational institutions.  The 
certification of enrollment was not felt to be under the 
applicant's or veteran's control.  The amended regulations 
provide that in a case where a veteran is entering or 
reentering into a program of training, including reentrance 
following a change of program or educational institution, the 
commencing date of the award of educational benefits is the 
latest of the following dates:  (1) The date the educational 
institution certifies; (2) one year before the date of claim; 
or (3) the effective date of the approval of the course, or 
one year before the VA receives the approval notice, 
whichever is later.  If the award is the second or subsequent 
award of educational assistance for the program of education 
the veteran or service member is pursuing, the effective date 
is the later of (1) the date the educational institution 
certifies or (2) the effective date of the approval of the 
course, or one year before the date the VA receives the 
approval notice, whichever is later.

In general, where the law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As previously indicated, the new 
regulations were intended, in part, to prevent denial of 
benefits where enrollment certification was delayed by an 
educational institution, since the delay in certification was 
typically the fault of the educational institution and not 
the fault of the veteran or student.  Thus, the revised 
criteria are generally more favorable than the old criteria.  
Unfortunately, in the present case the criteria for an award 
of educational benefits for the period from November 8, 1998, 
to January 31, 1999 have not been met under either the old or 
the revised criteria.  

The evidence demonstrates that both the application for 
change of program or place of training and the enrollment 
certification for a Beechcraft 1900 type rating flight-
training program, were received on April 12, 2000 for 
training completed in November 1998, December 1998, and 
January 1999.  Under the criteria in effect prior to June 3, 
1999, educational benefits could only be authorized for one 
year prior to the time the enrollment certification was 
received, April 12, 2000.  Since the veteran's course of 
training at issue was from November 8, 1998, to January 31, 
1999, and well before one year prior to April 12, 2000 (or 
April 12, 1999), educational benefits are not authorized 
under the old criteria.  

Likewise, educational benefits are not authorized under the 
revised criteria.  The Board notes that 38 C.F.R. § 21.435(c) 
provides that each category of FAA rating represents a 
different vocational objective.  Furthermore, 38 C.F.R. 
§ 21.4234 provides that a change of program consists of a 
change in the educational, professional, or vocational 
objective for which the veteran or eligible person entered 
training.  

The veteran's initial application was for a B-737 Type rating 
in January 1998.  However, the application and certification 
received in April 2000 were for a Beechcraft 1900 Type 
Rating.  Under 38 C.F.R. §§ 21.4234 and 21.4235, the 
Beechcraft 1900 training is a new type FAA rating and a 
change of vocational objective and therefore a new program of 
education.  Thus, under the revised criteria, the provisions 
of 38 C.F.R. § 21.7131(a)(1) are applicable.  However, 
because the training at issue was pursued more than one year 
prior to the receipt of the veteran's application for his 
course of study (April 12, 2000), educational benefits are 
not payable.  Thus, the veteran is not entitled to receive 
educational benefits for the period from November 8, 1998, to 
January 31, 1999 under the revised criteria.  

The Board acknowledges the veteran's testimony and also 
recognizes his period of honorable service.  The Board also 
does not doubt his honesty in pursuing the VA benefit which 
he believes he is entitled to.  However, the Board is bound 
by applicable laws and regulations.  38 U.S.C.A. § 7104(c).  
While the veteran may feel that the benefit sought is being 
denied on a "technicality," the applicable regulations 
simply do not permit the Board to render a favorable 
determination in this case. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

